Citation Nr: 1312737	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-44 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from February 1943 to June 1945, and Regular Philippines Army service from June 18, to November 27, 1945.  The Veteran died in May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision by the RO which denied the appellant's claim on the basis that the Veteran did not have a pending claim for the one-time payment from the from the Filipino Veterans Equity Compensation Fund (FVEC) at the time of his death.  


FINDING OF FACT

The Veteran died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.203 (2012); American Recovery and Reinvestment Act, Pub. L. No.111-5, § 1002 (enacted February 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the material facts are not in dispute, and the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Given the specific facts in this case, the Board finds that no action is necessary under the VCAA, and that the case is ready for appellate review.  

Applicable Law

The Philippine islands became a United States possession in 1898, when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 Aug. 1, 1941).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act (ARRA), intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (US dollars) for non-United States citizens, or $15,000 (US dollars) for United States citizens.  The claim for compensation from the FVEC Fund must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA, § 1002(c)(1). Additionally, if a veteran dies after having filed a claim, but before the claim is granted, payment is to be made instead to the surviving spouse.  ARRA, § 1002(c)(2).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  ARRA § 1002(d) (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA."  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

Factual Background & Analysis

The facts of this case are as follows and are not in dispute.  In February 2010, the appellant filed an application with VA, claiming that the Veteran had eligible service as a recognized guerrilla in the service of the U.S. Armed Forces during World War II, and that she is entitled to a one-time payment from the FVEC fund.  Of record are various pertinent documents to include a marriage certificate, which shows that she was married to the Veteran, and a death certificate, which shows that the Veteran died in May 1996 due to cardio-respiratory arrest and hypertension.  

After reviewing the record, the Board finds that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The ARRA § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  The Veteran died in May 1996, nearly 12 years before the enactment of the operative Act.  The law, as previously indicated, provides that where an eligible person who has filed a claim for benefits under Section 1002 dies before payment is made, the payment shall be made to the surviving spouse.  Here, however, the Veteran did not file a claim - indeed, could not have filed a claim - for a FVEC payment at any time during his life.  The applicable statute expressly states that for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a qualifying veteran's death.  Hence, his surviving spouse is not eligible to receive payment on his behalf.  

The appellant contends that although her spouse died before the ARRA was enacted, she was filing on his behalf.  She further felt that surviving spouses of deceased veterans, who had rendered valid military service with the recognized guerrillas, should be entitled to a payment from the compensation fund.  

The Board has no legal authority to grant equitable relief in this matter.  Where the law is dispositive, the Board is compelled to follow the specific provisions of law.  38 U.S.C.A. § 7104; see also, Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, the claim must be denied based upon a lack of entitlement under the law.  Id.  


ORDER

As the appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appeal is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


